 

‘\ d

Case 1:19--cr 00107- AT Document 1 Filed 02/20/19 Page_l Of_ 11`
~_-._ ~:::_:~:‘ :'.”"?' '-’*~"=‘T

    
 
   
 

 

' SI.`)N\"
zwrwln&QT\F H_c! lazl?éial!
UNITED sTATEs DISTRICT cOURT D“"“:”" L C* .i {§H; \1
sOUTHERN DIsTRIcT oF NEW YORK ELECIR©M _/5 11 :M
i\l*i
_ __ __ __ __ __ __ __ _ ©C§ i__::::¥§;z@@mg
- F53 ,__...._»__--~--";-`
UNITED sTATEs oF AMERICA __ ~_,___'_:::’“:": 5
- V. - ` ‘ : SEALED INDICTMENT
JOHN ULRICH, 19 Cr.
Defendant. 12 9 CRE ga § 0 i?
__ _ __ __ ._ _ _ _ _ _ _ _ _ __ __ .._. _ _ X
Background
1. The International Brotherhood of Teamsters (the
“IBT”) is a national labor union that represents workers in many

industries, including freight drivers and warehouse workers.
The IBT is an employee organization, as defined by Title I of
the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C.
§ 1001, et seq. The IBT is divided into numerous locals.

2. Local 812 is one of the constituent locals of the
IBT in the New York metropolitan area. Local 812 has more than
approximately 3,000 members, and represents workers in the
beverage industry throughout the New York metropolitan area.

3. Members of Local 812 are covered by the Local 812
Health Fund, which provides life insurance, health insurance,
dental, vision, and disability benefits to participating union
members and their families. The Local 812 Health Fund is an

employee benefit plan subject to the provisions of ERISA, and is

JuDGEToRRES

Case 1:19-cr-00107-AT Document 1 Filed O2/20/19 Page 2 of 11

a health care benefit program as that term is defined in 18
U.S.C. § 24(b).

4. The Local 812 Health Fund is managed by a Board
of Trustees (collectively the “Local 812 Board”). The Local 812
Board is responsible for, among other things, the Local 812
Health Fund's overall operation and administration.

5. Business-l is a third-party administrator; it
processes claims for self-insured union benefit plans. At all
times relevant to this Indictment, Business-l processed health
insurance claims for participants in the Local 812 Health Fund.
Business-l charged a fee to the Local 812 Health Fund to
administer the Local 812 Health Fund.

6. JOHN ULRICH, the defendant, was, at all times
relevant to this Indictment, a member and officer of Local 812,
and a trustee of the Local 812 Health Fund. From at least in or
about 2013 through 2014, ULRICH was the Recording Secretary of
Local 812, and from in or about 2015 through in or about
February 2016, ULRICH was Vice President of Local 812.

The Criminal Scheme

 

7. From at least 2013 through February 2016, JOHN
ULRICH, the defendant, participated in a bribery scheme through
which he obtained tens of thousands of dollars in payments from

an executive at Business~l (“Administrator-l”), in exchange for

Case 1:19-cr-00107-AT Document 1 Filed O2/20/19 Page 3 of 11

ULRICH using his influence to maintain Business-l as the Local
812 Health Fund's third-party administrator.

8. In 2013, at a time when he was experiencing
financial problems, JOHN ULRICH, the defendant, solicited bribe
payments from Administrator-l of $5,000 per quarter. Prior to
the solicitation, the Local 812 Health Fund had issued a request
for proposals for a new third-party administrator, and Business-
1 was at risk of losing the Local 812 Health Fund's business.

As such, in seeking bribe payments from Administrator-1, ULRICH
told Administrator-l, in sum and substance, that ULRICH could
use his influence at the fund and the union to maintain the
Local 812 Health Fund’s use of Business-l as its third-party
administrator. Administrator-l agreed to make $5,000 quarterly
payments to ULRICH, and began doing so. Subsequently, despite
receiving multiple bids from other third-party administrators,
the Local 812 Health Fund continued to work with Business-l.

9. Thereafter, in or about 2014, JOHN ULRICH, the
defendant, demanded increased bribe payments from Adminsitrator-
1. In part, ULRICH told Administrator-l that these increased
bribe payments were needed for another trustee of the Local 812
Health Fund (“CC-l”). Administrator-l began making such
increased bribe payments.

10. At least one of the bribe payments that

Administrator-l made to JOHN ULRICH, the defendant -

Case 1:19-cr-00107-AT Document 1 Filed 02/20/19 bags 4 of 11

specifically, a payment in or around June 2014 - occurred in the
Southern District of New York.

11. On or about February 12, 2016, the Local 812
Health Fund convened a special board meeting, at which counsel
for the Local 812 Health Fund participated. During this
meeting, which was recorded, JOHN ULRICH, the defendant, was
confronted with the contents of an e-mail ULRICH had sent to
Administrator-l requesting, through the use of coded language,
additional bribe payments for CC-1 (the “Bribery Email”). At
the meeting, subsequent to which ULRICH was terminated as an
officer of the union and trustee of the Local 812 Health Fund,
ULRICH falsely suggested that the Bribery E-mail was about
something other than bribe payments. At a later point, and
despite appearing to previously acknowledge sending the e-mail,
ULRICH denied to Local 812 and the Local 812 Board that he had
sent the e-mail. In truth and in fact, the e-mail account that
sent the Bribery E-mail was an account used by ULRICH.

STATUTORY ALLEGATIONS
COUNT ONE

(Conspiracy to Solicit and Receive Bribe Payments to Influence
the Operation of an Employee Benefit Plan)

The Grand Jury charges:
12. From in or about 2013, up to and including in or

about February 2016, in the Southern District of New York and

 

Case 1:19-cr-00107-AT Document 1 Filed O2/20/19 Page 5 of 11

elsewhere, JOHN ULRICH, the defendant, and others known and
unknown, willfully and knowingly did combine, conspire,
confederate, and agree together and with each other to commit an
offense against the United States, to wit, to violate Title 18,
United States Code, Section 1954.

13. It was a part and an object of the conspiracy
that JOHN ULRICH, the defendant, being an administrator,
officer, trustee, custodian, counsel, agent, and employee of an
employer welfare benefit plan, and being an officer, counsel,
agent, and employee of an employee organization whose members
are covered by an employee welfare benefit plan, would and did
knowingly receive; agree to receive, and solicit a fee,
kickback, commission, gift, loan, money, and thing of value
because of, and with intent to be influenced with respect to,
actions, decisions, and other duties relating to a question and
matter concerning such plan, in violation of Title 18, United
States Code, Section 1954, to wit, ULRICH agreed with others to
receive bribes for the purpose of influencing the Local 812
Health Fund to use Business-l as its'third-party administrator.

Overt Acts

14. In furtherance of the conspiracy and to effect
the illegal object thereof, the following overt acts, among
others, were committed in the Southern District of New York and

elsewhere:

Case 1:19-cr-00107-AT Document 1 Filed O2/20/19 Page 6 of 11

a. In or about June 2014, JOHN ULRICH, the
defendant, in the Southern District of New York, accepted a cash
l
bribe payment from Administrator-l.

b. On or about September 19, 2015, ULRICH sent
an email to Administrator-l soliciting additional bribe payments
for CC-l.

(Title 18, United States Code, Section 371)

COUNT TWO

(Soliciting and Receiving Bribe Payments to Influence the
Operation of an Employee Benefit Plan)

The Grand Jury further charges:

15. The allegations contained in paragraphs 1 through
11 above are hereby repeated, re-alleged, and incorporated by
reference as if fully set forth herein.

16. From in or about 2013, up to and including in or
about June 2016, in the Southern District of New York and
elsewhere, JOHN ULRICH, the defendant, being an administrator,
officer, trustee, custodian, counsel, agent, and employee of an
employer welfare benefit plan, and being an officer, counsel,
agent, and employee of an employee organization whose members
are covered by an employee welfare benefit plan, did knowingly
receive, agree to receive, and solicit a fee, kickback,
commission, gift, loan, money, and thing of value because of,

and with intent to be influenced with respect to, the actions,

Case 1:19-cr-00107-AT Document 1 Filed O2/20/19 Page 7 of 11

decisions, and other duties relating to a question and matter
concerning such plan, to wit, ULRICH solicited and received
bribes for the purpose of influencing the Local 812 Health Fund
to use Business-l as its third-party administrator.
(Title 18, United States Code, Sections 1954 and 2.)
COUNT THREE

(Conspiracy to Commit Honest Services Health Care Fraud)

The Grand Jury further charges:

17. The allegations contained in paragraphs 1 through
10 above are hereby repeated, re-alleged, and incorporated by
reference as if fully set forth herein.

18, From in or about 2013, up to and including in or
about June 2016, in the Southern District of New York and
elsewhere, JOHN ULRICH, the defendant, and others known and
unknown, willfully and knowingly did combine, conspire,
confederate, and agree together and with each other to commit
honest services health care fraud, in violation of Title 18,
United States Code, Sections 1347 and 1346.

19, It was a part and an object of the conspiracy
that JOHN ULRICH, the defendant, knowingly and willfully, would
and did execute and attempt to execute, a scheme or artifice to
defraud any health care benefit program, and to deprive the
health care benefit program of its intangible right to ULRICH's

honest services, in connection with the delivery of and payment

Case 1:19-cr-00107-AT Document 1 Filed O2/20/19 Page 8 of 11

for health care benefits, items, and services, to wit, ULRICH
agreed with others to deprive the Local 812 Health Fund of its
right to ULRICH's honest services by accepting bribes for the
purpose of influencing the fund to use Business-l as its third-
party administrator.

(Title 18, United States Code, Section 1349.)

` W n _ COUNT FOUR
(Honest Services Health Care Fraud)
The Grand Jury further charges:

20. The allegations contained in paragraphs 1 through
11 above are hereby repeated, re-alleged, and incorporated by
reference as if fully set forth herein.

21. From in or about 2013, up to and including in or
about June 2016, in the Southern District of New York and
elsewhere, JOHN ULRICH, the defendant, knowingly and willfully
executed and attempted to execute a scheme or artifice to
defraud a health care benefit program, and to deprive the health
care benefit program of its intangible right to ULRICH's honest
services, in connection with the delivery of and payment for
health care benefits, items, and services, to wit, ULRICH
deprived the Local 812 Health Fund of its right to his honest
services by accepting bribes for the purpose of influencing the
fund to use Business-l as its third-party administrator.

(Title 18, United States Code, Sections 1347, 1346, and 2.)

 

Case 1:19-cr-00107-AT Document 1 Filed O2/20/19 Page 9 of 11

FORFE I TURE ALLEGAT l ON

 

22. As a result of committing the offenses alleged in
Counts One through Four of this Indictment, JOHN ULRICH, the
defendant, shall forfeit to the United States pursuant to Title
18, United States Code, Section 982(a)(7), any and all
property, real or personal, that constitutes or is derived,
directly or indirectly, from gross proceeds traceable to the
commission of said offenses, including but not limited to a sum
of money in United States currency representing the amount of
proceeds traceable to the commission of said offenses.

Substitute Asset Provision

 

23. If any of the above-described forfeitable
property, as a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or

deposited With, a third person;

c. has been placed beyond the jurisdiction of
the Court;

d. has been substantially diminished in value;
or

e. has been commingled with other property

which cannot be subdivided without difficulty;

aCase 1:19-cr-00107-AT Document 1 Filed 02/20/18 Paée 10 of 11

it is the intent of the United States, pursuant to 21 U.S.C.
§ 853(p) and Title 28, United States Code, Section 2461(c), to
seek forfeiture of any other property of the defendant up to the

value of the above forfeitable property,

(Title 18, United States Code, Section 982;
Title 21, United States Code, Section 853;
Title 28, United States Code, Section 2461)

%M% cc,,.zl/M/S.@uma,

FOREPERSON ' GEOFFREYTS pBERMAN
United States Attorney

 

lO`

 

Case 1:19-cr-00107-AT Document 1 Filed O2/20/19 Page 11 of 11

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

_ 'V. _

JOHN ULRICH,

Defendant.

 

SEALED INDICTMENT

 

19 Cr.

(18 U.S.C. §§ 371, 1346, 1347, 1349,
1954 and 2)

GEOFFREY S. BERMAN
United States Attorney.

22%%?%

Foreperson.

 

 

/Qa/l@r
9\ }:t\€d S€O‘/I€() I!/\J"C+»/l@/l,;__

1:11€& 061/ker \A/w/fa/w/

m§' uzMiB`

